DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/13/2021 is considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “the magnetoresistive sensing units and the magnetoresistive reference units are respectively covered with a Pd layer, and a passivating insulation layer further covers over the Pd layer covering the magnetoresistive reference units; wherein the magnetic multilayer thin film structure is made into a serpentine strip circuit by a semiconductor micromachining process, a parallel line segment of the serpentine strip circuit follows an X direction, a corner of the serpentine strip circuit follows a Y direction, a gap is formed between adjacent parallel line segments of the serpentine strip circuit, a long axis of the gap follows the X direction, a short axis of the gap follows the Y direction; and the semiconductor micromachining process includes, but is not limited to, a photoetching technology and an ion etching technology; wherein the Pd layer covering the magnetoresistive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868